ORDER
PER CURIAM.
Aaron C. Robinson (“Movant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant claims the motion court clearly erred in denying his motion because trial counsel was ineffective for failing to request a modification to the self-defense jury in*816struction to include language hypothesizing the existence of “multiple assailants.”
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).